PER CURIAM.
Petitioner seeks review of an order revoking his motor vehicle operator’s permit under the Point System. His main contentions have been answered by previous decisions of this court. See East v. Director of Vehicles and Traffic of the District of Columbia, D.C.Mun.App., 150 A. 2d 633 and cases there cited.
Petitioner also attacks the validity of one of the offenses charged against him. This attack comes too late. It should have been made in the Traffic Court, but instead petitioner elected to forfeit collateral. In this proceeding he is bound by his court record.
Affirmed.